Case 8:18-cv-02869-VMC-CPT Document 178 Filed 01/24/20 Page 1 of 2 PageID 3808



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,
                                                        CASE NO.: 8:18-cv-2869-T-33CPT
          Plaintiffs,


 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ____________________________________/


                 MOTION TO WITHDRAW MARGO ARNOLD AS COUNSEL



          Pursuant to Local Rule 2.03(b), Margo Arnold respectfully moves this Honorable Court
 to grant leave for withdrawal from this case:
          1. The undersigned’s application to appear pro hac vice to represent Plaintiffs was
 granted on May 3, 2019.

          2. The case is currently scheduled for the February 3, 2020, trial term.
          3. Pursuant to Local Rule 2.03(b), the undersigned has conferred with Plaintiffs about this
 motion and Plaintiffs do not object.
          4. Current counsel Shane Vogt, Kenneth Turkel, Stephen Cohen, Charles Harder and
 Dilan Esper will continue to represent Plaintiffs.
          WHEREFORE, Margo Arnold respectfully requests this Honorable Court grant this
 motion and permit the undersigned to withdraw as counsel.




 {00105692;1}
Case 8:18-cv-02869-VMC-CPT Document 178 Filed 01/24/20 Page 2 of 2 PageID 3809




                                    Dated this 24th day of January 2020.


                                    _Margo J. Arnold___________________________
                                    Margo Arnold, Esq.
                                    PHV No. 278288
                                    Nolan Heimann LLP
                                    16133 Ventura Blvd.
                                    Encino, California 91436
                                    Tel: (818) 574-5710
                                    E-mail: marnold@nolanheimann.com




 {00105692;1}
